IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37656

CHRISTOPHER D. BRIGGS,                            )      2011 Unpublished Opinion No. 326
                                                  )
       Plaintiff-Appellant,                       )      Filed: January 20, 2011
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
SANDY JONES and R. MONTE                          )      THIS IS AN UNPUBLISHED
MACCONNELL,                                       )      OPINION AND SHALL NOT
                                                  )      BE CITED AS AUTHORITY
       Defendants-Respondents.                    )
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order awarding attorney fees, affirmed.

       Christopher D. Briggs, Boise, pro se appellant.

       Greg H. Bower, Ada County Prosecuting Attorney; Sherry A. Morgan, Senior
       Deputy Prosecuting Attorney, Boise, for respondents.
                 ________________________________________________

LANSING, Judge
       Christopher D. Briggs appeals from the district court’s award of attorney fees against him
after his complaint for damages against two Ada County Sheriff’s deputies was dismissed on
summary judgment. We affirm.
                                                 I.
                                          ANALYSIS
       While he was incarcerated in the Ada County jail, Briggs filed a pro se civil complaint in
state court against two sheriff’s deputies: Monte MacConnell, a “law library deputy,” and Sandy
Jones, the “law library supervisor.” By his complaint, Briggs alleged that because he was an
indigent inmate, he was entitled to free stamps and envelopes from the facility to ensure his
access to the courts. He alleged that MacConnell had repeatedly refused to supply him with
those free materials such that Briggs could not mail correspondence and pleadings and was thus
blocked from access to “various criminal defense attorneys in open and active cases” as well as


                                                 1
the clerks of courts.     He also alleged that he filed kites and grievances complaining of
MacConnell’s wrongs, that Jones initially told MacConnell to comply with Briggs’s requests, but
that MacConnell soon thereafter again refused to comply, and that Jones then supported
MacConnell. Briggs complained that Jones was liable for her failure “to hold MacConnell
accountable for his refusal” and by refusing to order MacConnell to comply with jail policy
regarding indigent legal supplies. The complaint also asserted that MacConnell had wrongfully
opened and read confidential letters that Briggs had written to his criminal defense counsel. The
complaint sought, among other things, actual damages of $287 “continuing to accrue monthly”
and $100,000 in punitive damages. After taking Briggs’s deposition, the defendants moved for
summary judgment. The district court granted the motion and dismissed the case. Thereafter,
the district court awarded the defendants attorney fees under state law, finding that Briggs’s
pursuit of his case was frivolous and that he failed to state a claim for which relief could be
granted.
       Briggs appeals. He raises, as his sole claim of error, an unusual argument that attorney
fees should not have been awarded against him because the cost of presenting a defense in this
case could have been avoided if the district court had screened his complaint upon its filing and
dismissed it as frivolous from the outset. That is, Briggs asserts that the attorney fees incurred
by the defendants were not incurred because he filed a meritless lawsuit but rather because of the
“district court’s own neglect.” He contends that because he sought a waiver of the filing fee due
to indigency and because his lawsuit was “clearly brought pursuant to 42 U.S.C. § 1983,” the
district court was required to follow the provisions of 28 U.S.C. § 1915A 1 and 42 U.S.C.
§ 1997e. 2 These federal statutes require a trial court to conduct an initial screening of a prisoner-
filed complaint and to dismiss it if the court determines that the complaint is “frivolous,
malicious, or fails to state a claim upon which relief may be granted.” Briggs asserts that the
facts of his lawsuit had not changed from the filing of his complaint forward and therefore, if the
district court had performed the required pre-screening, Briggs’s complaint would have been
dismissed and the defendants would not have incurred any attorney fees.

1
       28 U.S.C. § 1915A requires a court to screen a prisoner-filed lawsuit if the prisoner seeks
waiver of the filing fee because he is indigent.
2
      42 U.S.C. § 1997e requires a court to screen a prisoner-filed 42 U.S.C. § 1983 lawsuit
“brought with respect to prison conditions.”

                                                  2
       We do not address whether either of the federal statutes establishing a screening process
apply to actions brought in a state court under 42 U.S.C. § 1983, for we conclude that Briggs has
not shown that his complaint would have been subject to dismissal as frivolous on its face if the
district court had conducted the screening that Briggs now claims should have been done.
       The framework for analyzing access to the court claims brought by inmates is set out in
Lewis v. Casey, 518 U.S. 343 (1996). In the context of claims of denial of access to the courts
due to inadequacy of the prison law library, the Supreme Court determined that the right of
access to the courts guarantees an inmate the ability to file lawsuits that directly or collaterally
attack the inmate’s sentence or that challenge the conditions of confinement, but does not
guarantee inmates the wherewithal to litigate other types of cases. Id. at 355. An inmate who
alleges a deprivation of access to the courts is required to show actual injury in the sense that the
inmate was actually hindered in the ability to pursue a legal claim. Id. at 349-51. There is also
authority that opening or reading a prisoner’s legal mail by prison officials will, in some
circumstances, violate constitutional protections. See Sallier v. Brook, 343 F.3d 868 (6th Cir.
2003); Cody v. Weber, 256 F.3d 764 (8th Cir. 2001).
       An inmate’s civil rights action will be deemed frivolous and therefore subject to
dismissal upon an initial court screening under 28 U.S.C. § 1915A and 42 U.S.C. § 1997e
“where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325
(1989). “Examples of the latter class are claims describing fantastic or delusional scenarios.” Id.
at 328.   See also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (“[A] finding of factual
frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly
incredible.”) Applying these standards, Briggs’s complaint was not factually frivolous on its
face. It alleged that conduct of the state actors prevented him from accessing his criminal
defense attorneys and the courts and that he was damaged.            It also alleged that Briggs’s
confidential attorney-client mail was opened and read by a state actor and that he was damaged.
These factual allegations did not describe “fantastic or delusional scenarios,” nor are they
“irrational or wholly incredible.” Therefore, Briggs’s complaint was not subject to pre-screening
dismissal as factually frivolous.
       Nor was Briggs’s complaint subject to pre-screening dismissal as legally frivolous. A
complaint that has an “arguable basis in law” is not subject to dismissal as legally frivolous.
Neitzke, 490 U.S. at 325. The United States Supreme Court has identified a number of types of


                                                 3
claims that are legally frivolous because of their subject matter, including suits over “insufficient
storage locker space,” “a defective haircut,” or “being served chunky peanut butter instead of the
creamy variety.” Porter v. Nussle, 534 U.S. 516, 522 (2002). Briggs’s allegations do not fall
within the genre of allegations identified by the United States Supreme Court as legally frivolous
on their face.
        Rather, it was not until Briggs was deposed that details of his claims were revealed which
led the district court to find them frivolous. In his deposition it was revealed that Briggs was
claiming that his constitutional right of “access to the courts” required the county defendants to
supply him with free envelopes and stamps to contact any court, any attorney, or any person
relating in any way to any past or present court case, whether criminal or civil. Briggs admitted
that he was able to contact all of his attorneys in his various criminal cases, either in person or by
telephone, and that after a short delay he was able to contact all of the courts and persons he
wanted to contact. 3 As noted above, the right of access to the courts is limited to access for cases
challenging the inmate’s conviction or sentence or conditions of confinement. See Lewis, 518
U.S. at 354-55; Martinez v. State, 130 Idaho 530, 535, 944 P.2d 127, 132 (Ct. App. 1997).
Therefore, Briggs’s admissions during his deposition that he had always been allowed contact
with his criminal defense attorneys in person or by telephone, and that none of his delayed
correspondence related to cases challenging the conditions of confinement, revealed that his
access to the courts claim was without merit. In addition, Briggs was unable to identify any
actual injury from the delay in his written communications that he attributed to the defendants,
but he stated that he would amend his complaint if any damages came to light. He never did so.
Similarly, Briggs was unable to identify any actual injury he suffered from his allegation, even if
true, that MacConnell read his “attorney-client privileged mail.” Although the district court
ultimately found Briggs’s claims to be frivolous after considering Briggs’s deposition testimony
and the defendants’ evidence--a determination that Briggs does not challenge on appeal 4--that
does not indicate that the complaint itself disclosed that the claims were frivolous.


3
        According to the defendants’ evidence, approximately three weeks after Briggs’s first
request for envelopes or stamps, he was given all of the materials that he had requested, free of
charge.
4
       Briggs also does not contend on appeal that the amount of attorney fees awarded was
excessive.

                                                  4
       The district court’s order awarding attorney fees did state that it was awarding attorney
fees, in part, because Briggs’s complaint failed to state a claim on which relief could be granted.
However, the court’s use of that terminology was imprecise. The district court did not dismiss
any of Briggs’s various “causes of action” in his complaint for failure to state a claim on which
relief could be granted pursuant to I.R.C.P. 12(b)(6), but rather, dismissed the case on summary
judgment after considering evidence outside of the pleadings. The court concluded that Briggs
lacked standing to pursue a claim for relief under 42 U.S.C. § 1983 because he had no evidence
that he had suffered an actual injury and that, after discovery, it became clear that many, if not
all, of Briggs’s claims of deprivations of his rights of access to the courts fell outside the scope
of that doctrine.   That is, while Briggs’s complaint alleged potential plausible claims, his
evidence did not support them. Notwithstanding the district court’s imprecise language in its
order awarding fees, Briggs has not shown that his complaint was facially frivolous and therefore
would have been subject to dismissal if the court had conducted the type of screening described
in 28 U.S.C. § 1915A and 42 U.S.C. § 1997e.
       The defendants have requested an award of attorney fees pursuant to several statutes,
including I.C. § 12-121. Fees may be granted under that statute if the court is left “with the
abiding belief that the appeal was brought, pursued or defended frivolously, unreasonably or
without foundation.” Drennon v. Hales, 138 Idaho 850, 854, 70 P.3d 688, 692 (Ct. App. 2003).
Because we conclude that this standard is satisfied here, attorney fees on appeal are awarded to
the defendants.
                                                II.
                                        CONCLUSION
       Briggs has failed to demonstrate error in the district court’s award of attorney fees against
him. Therefore the court’s order is affirmed. Costs and attorney fees to respondents.
       Judge GUTIERREZ and Judge MELANSON CONCUR.




                                                 5